Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 1 of 10 PageID #: 3588




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 LIBERTY MUTUAL FIRE
 INSURANCE COMPANY, as subrogee
 of Bollinger Fitness, LLC,

                       Plaintiff,                    MEMORANDUM AND ORDER
                                                     Case No. 17-CV-2290 (FB) (LB)
        -against-

 BRG SPORTS, INC., and BELL
 SPORTS, INC.,

                        Defendants.
 ------------------------------------------------x
 Appearances:
 For the Plaintiff:                                  For the Defendants:
 MARSHALL T. POTASHNER                               C. SCOTT TOOMEY
 GLENN P. BERGER                                     Littleton Park Joyce Ughetta & Kelly
 Jaffe & Asher LLP                                   LLP
 445 Hamilton Avenue, Suite 405                      201 King of Prussia Road, Suite 220
 White Plains, New York 10601                        Radnor, Pennsylvania 19087


 BLOCK, Senior District Judge:

        In 2016 Liberty Mutual Fire Insurance Company (“Liberty”) settled a

 products liability lawsuit against its insured, Bollinger Fitness, LLC (“Bollinger”).

 It paid $600,000 towards the settlement and, in addition, incurred $137,285 in

 defending the suit. Liberty then sued Bell Sports, Inc. (“Bell”), and BRG Sports,

 Inc. (“BRG”), for indemnification in state court. The case was removed to this

 Court on the basis of diversity.
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 2 of 10 PageID #: 3589




       All parties now move for summary judgment pursuant to Federal Rule of Civil

 Procedure 56.    For the reasons set forth below, Bell’s and BRG’s motions are

 granted, and Liberty’s is denied.

                                           I

 A.    Background

       Bollinger has been in the fitness business since the 1970s. In 2002 it sold its

 business to Bell.   Part of the sale included Bollinger’s line of resistance bands.

 Bell developed the bands into two product lines: (1) the “BellFit” line of bands,

 which Bell itself offered for sale through a variety of outlets, and (2) the “Embark”

 line, a private label brand developed for and sold exclusively by Target.

 1.    BellFit

       In 2004 Bell added door anchors to its BellFit bands. The anchors allowed

 the bands to be attached to a door and increased the number of exercises for which

 the product could be used.

       Bell’s first door anchors were small blocks of foam. When the company

 learned that the blocks could slip through door openings, it began using wooden

 balls, which it referred to as “Generation 1” door anchors. In approximately 2010,

 Bell introduced “Generation 2” door anchors, which consisted of larger-diameter

 hollow plastic balls. By 2012 Bell had sold approximately 170,000 BellFit bands

 with Generation 2 anchors. Only one of those sales resulted in a products liability


                                          2
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 3 of 10 PageID #: 3590




 claim, which Bell settled for less than $20,000 in March 2012.

 2.    Embark

       Embark bands were initially sold without door anchors but Target eventually

 asked that they be added. Although Bell produced the bands and door anchors,

 Target had final approval over their design.      In addition, Target controlled the

 packaging for its Embark bands, as well as the instructions and warnings that

 accompanied the product. Although the products differed slightly in size and color,

 Embark’s door anchors were identical to BellFit’s “Generation 2” anchors. Target

 sold approximately 470,000 Embark bands.

       In September 2011 Target voluntary recalled its Embark bands after several

 customer complaints. The recall was registered with the Consumer Product Safety

 Commission (“CPSC”) and listed on the agency’s public website. Bell cooperated

 with the recall but continued to sell its own BellFit bands after obtaining a legal

 opinion that doing so would not violate the Consumer Product Safety Act. In 2014

 the CPSC investigated Bell’s decision to continue selling its bands but took no

 further action.

 B.    The Asset Purchase Agreement

       In April 2012 Bell sold its BellFit line of resistance bands to Bollinger. The

 sale was reflected in an “Asset Purchase Agreement” (“APA”), under which

 Bollinger acquired all intellectual property associated with the BellFit line, as well


                                           3
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 4 of 10 PageID #: 3591




 as the right to control design changes, packaging and instructions/warnings.

 Bollinger was aware that BellFit had produced Target’s Embark bands, but they

 were expressly excluded from the sale.

       Several provisions of the APA are pertinent here.         In Paragraph 1.4, the

 parties agreed that Bollinger would not assume “Excluded Liabilities,” defined as

 “any Liability of Seller,” including liabilities arising from “[a]ccidents, misconduct,

 negligence, or breach of fiduciary duty occurring on or prior to the Closing Date,”

 Decl. of C. Scott Toomey (Aug. 9, 2019), Ex. E ¶ 1.4(d), or from “[a]ny legal

 proceeding initiated at any time . . . to the extent related to any action or omission

 on or prior to the Closing Date,” id. ¶ 1.4(e).        Paragraph 3.1 listed various

 representations and warranties made by Bell, including statements (1) that the

 “financial information Seller has provided to Purchaser relating to the Fitness

 Business was true and correct in all material respects,” id. ¶ 3.1(c), and (2) that

 “Seller has complied with all applicable laws, rules and regulations . . . of the city,

 county, state and federal governments having jurisdiction over Seller, its employees

 and the Fitness Business,” id. ¶ 3.1(f). Finally, the parties agreed that Texas law

 would govern any disputes concerning the APA.        See id. ¶ 6.6

       As part of its due diligence, Bollinger safety-tested the BellFit bands and

 reviewed the products’ packaging, instructions and warnings. It did not, however,

 check CPSC’s website or do any other outside research on recalls.             Instead,


                                           4
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 5 of 10 PageID #: 3592




 Bollinger’s president emailed Bell’s president, Steve Bigelow, the following

 question in November 2011:      “Any product liability issues or claims at present?”

 Decl. of Marshall T. Potashner (Aug. 9, 2019), Ex. 14. Bigelow responded: “No

 material product liability issues or claims on bellFit or Savasa products currently we

 have a handful of very small claims—in the hundreds of dollars.”      Id. (sic). The

 response made no representation regarding Target’s Embark bands.

       In March 2014 Bollinger informally recalled its resistance bands; it formally

 registered a voluntary recall with the CPSC a few months later.         At that time,

 Bollinger’s bands included the same “Generation 2” door anchors used by BellFit.

       Some time after the APA was consummated, BRG acquired Bell. Although

 not a party to the APA, BRG agreed to defend and indemnify Bell for any liability

 arising out of that agreement; BRG’s corporate representative stated at his deposition

 that “BRG is the responsible party for that claim.” Dep. of Thom Parks 30.

 C.    The McDonald Lawsuit

       In April 2014—that is, two years after the sale closed—Joseph McDonald

 filed a tort action against Bollinger in New York Supreme Court. He alleged that

 he sustained a permanent vision impairment when the door anchor of a Bollinger

 resistance band dislodged and struck his right eye. He asserted causes of action

 based on negligence, strict products liability for a design defect, and breach of

 warranty.


                                           5
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 6 of 10 PageID #: 3593




       Bollinger tendered the defense to Liberty, its liability insurer, which accepted

 it. It asserted a third-party claim for indemnification against Bell.

       McDonald’s claim proceeded to trial. Over Bollinger’s objection, the trial

 court allowed McDonald to introduce evidence of Target’s recall of its Embark

 bands based on the similarly of the door anchors used in both product lines. The

 trial court charged the jury on strict liability for defective design and failure to warn,

 and on negligence in the testing, evaluation, research and marketing of the bands.

       McDonald settled with Bollinger for $650,000 before the jury reached a

 verdict.    Despite Liberty’s offer, Bell did not participate in any settlement

 negotiations or contribute to the eventual settlement. Liberty paid $600,000 and

 Bollinger (reluctantly) contributed the remaining $50,000.

 D.    The Present Lawsuit

       The settlement did not resolve Bollinger’s indemnity claim against Bell. In

 2017 Liberty asserted that claim in a suit in New York Supreme Court. It also

 named BRG as a defendant based on its agreement to indemnify Bell. As noted,

 the defendants timely removed to this Court.

                                            II

       By virtue of its $600,000 payment towards the settlement of the McDonald

 lawsuit, Liberty is entitled to assert Bollinger’s indemnification rights.            See

 Thoreson v. Thompson, 431 S.W.2d 341, 347 (Tex. 1968) (“By paying part of


                                             6
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 7 of 10 PageID #: 3594




 plaintiff’s loss, its insurer . . . became a pro tanto owner of the cause of action.”).1

 The question, therefore, is whether Bollinger was entitled to any indemnification

 from Bell.

       In that regard, Liberty invokes two indemnity provisions of the APA.           In

 Paragraph 3.3, Bell promised to indemnify Bollinger from “any and all damages,

 arising out of, relating to or resulting from:

       (a)    Any breach of a representation or warranty of Seller contained in this
              Agreement;

       (b)    Any breach of a covenant of Seller contained in this Agreement or in
              any other Transaction Document; and

       (c)    Any Excluded Asset or Excluded Liability.

 APA ¶ 3.3. In Paragraph 5.1, Bell promised to indemnity Bollinger from

       (a)    All liability, loss, damage or deficiency resulting from or arising out of
              the any inaccuracy in or breach of any representation, warranty,
              covenant or obligation made or incurred by Seller herein or in any other
              agreement, instrument or document delivered by or on behalf of Seller
              in connection herewith; and

       1
         In arguing to the contrary, Bell cites Providence Inst. for Sav. v. Sims, 441
 S.W.2d 516 (Tex. 1969), for the proposition that “the general rule [is] that a person
 who is subrogated to the rights or securities of another may not enforce the same
 until the claim of the latter against the debtor has been paid in full.” Id. at 519.
 Two sentences later, however, the Texas Supreme Court endorsed the exception
 applicable here: “If the prior creditor consents to pro tanto subrogation of one
 who makes partial payment, . . . no one else is entitled to object.” Id.; see also
 Fortis Benefits v. Cantu, 234 S.W.3d 642, 647 (Tex. 2007) (“We do not disagree
 that equitable and contractual subrogation rest upon common principles, but
 contract rights generally arise from contract language; they do not derive their
 validity from principles of equity but directly from the parties’ agreement.”).

                                             7
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 8 of 10 PageID #: 3595




       (b)    All liability, loss, damage or deficiency resulting from or arising out of
              the conduct of the Fitness Business by Seller prior to the Closing and
              during the Transition Period.

    APA ¶ 5.1.

       These two provisions overlap to some extent, leading Liberty to claim

 indemnification on four theories:

       1.     that Bell breached warranties in the APA;

       2.     that the McDonald suit arose out of an Excluded Liability;

       3.     that Bell made a misrepresentation in its email regarding product

              liability claims; and

       4.     that the McDonald suit arose out of pre-sale conduct.

       Each of those theories founders on the same ground. Under Texas law,

 “the express negligence doctrine provides that parties seeking to indemnify the

 indemnitee from the consequences of its own negligence must express that intent

 in specific terms.”   Ethyl Corp. v. Daniel Constr. Co., 725 F.2d 705, 708 (Tex.

 1987). Liberty argues that it is not seeking indemnity for Bollinger’s own

 negligence, but it completely ignores that the Texas Supreme Court has extended

 the same rule to strict products liability claims.   See Houston Lighting & Power

 Co. v. Atchison, Topeka & Santa Fe Ry. Co., 890 S.W.2d 455 (Tex. 1994);

 Dorchester Gas Corp. v. Am. Petrofina, Inc., 710 S.W.2d 541 (Tex. 1986). Thus,

 “parties to an indemnity agreement must expressly state their intent to cover strict


                                            8
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 9 of 10 PageID #: 3596




 liability claims in specific terms.”    Houston Lighting & Power Co., 890 S.W.2d at

 459.

        Neither indemnity provision in the APA mentions strict liability or products

 liability.   Liberty attempts to distance its theories of indemnity from products

 liability, but those attempts are unpersuasive.

          It argues that Bell misrepresented its products liability exposure because it

 did not disclose claims involving Embark bands and Target’s voluntary recall of

 those bands.     It argues that this constituted both a breach of Bell’s warranty

 regarding the accuracy of its financial statements and an inaccuracy in a document

 submitted in connection with the deal. But Bell made no such misrepresentation;

 its email to Bollinger explicitly described claims against “bellFit or Savasa products”

 and did not include Embark. Bollinger, undoubtedly aware of the Embark line of

 bands, did not ask for clarification.

        Moreover, although Liberty disputes the number and dollar amount of claims

 involving Bell’s bands, it has not offered any evidence connecting that to its liability

 to McDonald. Bollinger’s president asserts that he would not have bought Bell’s

 fitness business had he known about the Embark recall. He makes no analogous

 assertion regarding claims involving Bell products.

          Finally, Liberty argues that Bell violated the Consumer Product Safety Act

 (“CPSA”) by continuing to see its bands after Target’s voluntary recall. The CSPA


                                             9
Case 1:17-cv-02290-FB-LB Document 138 Filed 11/13/20 Page 10 of 10 PageID #: 3597




 prohibits the sale of a product that is “subject to voluntary corrective action,” 15

 U.S.C. § 2068(a)(2)(B); it does not prohibit the sale of products that are similar—or

 even identical—to recalled products.         Indeed, the CPSC investigated Bell’s

 decision and took no action. In the absence of some authoritative determination

 that Bell violated the CPSA, Liberty cannot establish that Bell misrepresented that

 it was in compliance with all applicable laws.

                                           III

       In sum, the indemnity provisions of the APA do not cover strict liability

 claims. To the extent that Liberty attempts to cast its liability to McDonald as

 something else, it has failed to offer sufficient evidence in support.

       Since Bell is not liable to Bollinger, BRG is not,either. In any event, while

 BRG’s agreement to defend and indemnify Bell may have required it to pay a

 judgment against Bell, it did not give Liberty any direct cause of action.

       Accordingly, Bell’s and BRG’s motions for summary judgment are granted.

 Liberty’s motion is denied. As that disposes of all of Liberty’s claims as a matter

 of law, the Clerk is directed to close the case.

       SO ORDERED.

                                                 _/S/ Frederic Block_________
                                                 FREDERIC BLOCK
                                                 Senior United States District Judge
 Brooklyn, New York
 November 13, 2020


                                           10
